Citation Nr: 1037564	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot and 
hammertoe disability, to include as secondary to service-
connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected PTSD. 

4.  Entitlement to service connection for a bilateral wrist 
disability, to include as secondary to service-connected PTSD. 

5.  Entitlement to service connection for arthritis of multiple 
joints, to include the bilateral knees, to include as secondary 
to service-connected PTSD. 

6.  Entitlement to service connection for obesity, to include as 
secondary to service-connected PTSD. 

REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In February 2010, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
Veteran also testified before a hearing officer at the RO in May 
2008.  Transcripts of these hearings are of record.

The February 2010 remand of the Board referred the issues of 
entitlement to service connection for a left eye condition and 
entitlement to an initial compensable rating for chroidal folds 
to the RO for adjudication.  In a July 2010 rating decision, the 
RO denied entitlement to an initial compensable rating for 
chroidal folds, but deferred adjudication of claims for 
entitlement to service connection for a left eye disability and a 
total disability rating due to individual employability resulting 
from service-connected disability (TDIU).   These unadjudicated 
claims are again referred to the agency of original 
jurisdiction (AOJ) for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's contentions regarding the disabilities on appeal 
are two-fold.  First, he contends that his orthopedic 
disabilities were incurred as a result of his active duty service 
as a military policeman and the physical activities required by 
his military specialty.  Second, the Veteran contends that his 
disabilities are due to weight gain caused by service-connected 
PTSD. 

The Board notes that the RO has never adjudicated whether service 
connection is warranted for disabilities on appeal on a secondary 
basis.  Although the Court of Appeals for Veterans Claims (Court) 
has held that separate theories of entitlement constitute the 
same claim, the Veteran would be prejudiced if the Board were to 
address his claims on the basis of secondary service connection 
without initial consideration by the Agency of Original 
Jurisdiction (AOJ).  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006) (multiple theories or means of establishing entitlement to 
a benefit for a disability constitute the same claim if the 
theories all pertain to the same benefit for the same 
disability); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the Veteran has been 
prejudiced thereby).

Furthermore, the Veteran has not been provided notice in 
accordance with the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010) with respect to his claims for secondary 
service connection.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided a VA examination of his joints in June 
2008.  While a medical opinion addressing the etiology of some of 
the Veteran's disabilities was provided by the VA examiner, the 
opinion failed to address the claimed low back disability and 
arthritis of multiple joints.  The Board finds that a medical 
opinion addressing the nature and etiology of these disabilities 
is required, and a new VA examination should be provided while 
the case is in remand status. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claims for secondary service connection 
(38 C.F.R. § 3.310, as secondary to service-
connected PTSD).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any low back and multi-joint 
disabilities, including arthritis of 
multiple joints.  The claims file including 
a copy of this remand must be made available 
to, and be reviewed by, the examiner.

After examining the Veteran and reviewing 
the claims file, the examiner should proffer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that any currently diagnosed 
low back and multi-joint conditions, 
including arthritis of multiple joints, are 
related to an incident of the Veteran's 
active duty service.  

The examiner should provide a full rationale 
with respect to any stated medical opinions.  
The examiner is also advised that the 
Veteran is competent to report injuries and 
symptoms in service, and that the Veteran's 
reports must be considered.  

3.  Then, the RO should readjudicate the 
Veteran's claims with consideration of the 
provisions of 38 C.F.R. § 3.310 pertaining 
to service connection as secondary to PTSD.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
RO should issue an SSOC and afford the 
Veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


